PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/868,613
Filing Date: 11 Jan 2018
Appellant(s): Alluboyina et al.



__________________
David R. Stevens (Reg. No. 38,626)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1–5, 7–15, and 17–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0065323 A1 (“Dhamdhere”) in view of US 2011/0239227 A1 (“Schaefer”).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0065323 A1 (“Dhamdhere”) in view of US 2011/0239227 A1 (“Schaefer”) as applied to claim 5 above, and further in view of US 2014/0006465 A1 (“Davis”).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0065323 A1 (“Dhamdhere”) in view of US 2011/0239227 A1 (“Schaefer”) as applied to claim 15 above, and further in view of US 2014/0006465 A1 (“Davis”).

(2) Response to Argument
Regarding the independent claims, Applicant argues that the primary reference (Dhamdhere) involves “containerized applications” whereas the secondary reference (Schaefer) teaches “applications” that are not necessarily containerized.  In response to applicant's argument regrading whether the elements match between the primary and secondary reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
While the primary reference teaches various limitations as they pertain to “containerized applications,” the secondary reference is relied upon because it teaches that “applications” can have accessible variables and functions.  One of ordinary skill in the art could combine the teaching in the secondary reference about the accessibility of variables and functions with the teachings of the primary reference that are specifically about containerized applications.
Note that the Applicant repeatedly cites examples of teachings from the secondary reference Schaefer that are not relied upon for the specific element of making variables and functions accessible.  Instead, the Examiner relies mainly on Schaefer at Para [0006] to teach the element of the accessible variables and functions.  Specifically, the Para [0006] teaches accessible variables as part of an “API” and the accessible functions as part of “library calls.”  The other paragraphs in Schaefer (Para [0033], [0149], and [0151]), were merely cited for the element of “linking name-spaces of one or more instances of the plurality of applications according to the namespace definitions.”
Applicant further argues that the secondary reference Schaefer does not teach “linking name-spaces of one or more instances of the plurality of applications according to the namespace definitions.”  However, this element is already present in the primary reference Dhamdhere at Para [0033], which teaches the element of 
“defining a bundle (Dhamdhere Para [0019]: defining a group of applications controlled by an orchestrator) defining a plurality of applications (Dhamdhere Para [0019]: defining applications that will be containerized), provisioning for the plurality of applications (Dhamdhere Para [0019]: provisioning storage for the applications), and cross-namespace definitions between applications of the plurality of applications (Dhamdhere Para [0033]: namespace definitions for inter-application communication);”

	(Underlined emphasis added.)

The Examiner cited similar portions of the secondary reference (Schaefer) for the analogous elements:
“linking name-spaces of one or more instances of the plurality of applications (Schaefer Para [0149]: using a Guard Layer to link name-spaces between different namespaces contexts for different applications; note that like Dhamdhere, the applications in Schaefer may be bundled, according to Schaefer Para [0033]) according to the cross-namespace definitions (Schaefer Para [0151]: according to cross-namespace definitions using absolute names that link common names)”

Because the primary reference Dhamdhere already teaches namespaces for inter-application communication, the linkages in Dhamdhere combined with the teaching of linkages in Schaefer make it easy for one of ordinary skill in the art to combine the teaches without bodily incorporation of the structures.  Dhamdhere and Schaefer have sufficiently overlapping scope that the teachings of Schaefer regarding the accessible variables and functions can be reasonably combined with the teachings about containerized applications that have cross-namespace definitions in the primary reference Dhamdhere.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        December 4, 2021

Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631 

                                                                                                                                                                                                       /TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.